Exhibit 10.18
 
BOND LABORATORIES, INC.
2010 EQUITY INCENTIVE PLAN
 
ARTICLE 1
INTRODUCTION
 
The purpose of this Bond Laboratories, Inc. 2010 Equity Incentive Plan is to
offer certain Employees, Outside Directors, and Consultants the opportunity to
acquire a proprietary interest in the Company by the grant of Awards in the form
of Options (which may constitute Non-Statutory Stock Options and Incentive Stock
Options), Restricted Stock, Stock Appreciation Rights, or Stock Units.  Through
the Plan, the Company and its Related Corporations seek to attract, motivate,
and retain highly competent persons.  The success of the Company and its Related
Corporations are dependent upon the efforts of these persons.
 
ARTICLE 2
DEFINITIONS
 
As used herein, the following definitions shall apply.
 
"Award" shall mean any award of an Option, SAR, Restricted Stock, or Stock Unit
under the Plan.
 
"Board" shall mean the Board of Directors of the Company.
 
"Cause" shall mean:  (i) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, which use or disclosure causes
material harm to the Company; (ii) conviction of, or a plea of "guilty" or "no
contest" to, a felony under the laws of the United States or any State thereof;
(iii) gross negligence; (iv) willful misconduct; or (v) a failure to perform
assigned duties that continues after the Participant has received written notice
of such failure from the Board.  The foregoing, however, shall not be deemed an
exclusive list of all acts or omissions that the Company (or Related Corporation
employing the Participant) may consider as grounds for the discharge of the
Participant without Cause.
 
"Change in Control" shall mean:
 
(i)           The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation, or other reorganization 50% or more of the voting power of the
outstanding securities of (A) the continuing or surviving entity or (B) any
direct or indirect parent corporation of such continuing or surviving entity;
 
(ii)           The sale, transfer, or other disposition of all or substantially
all of the Company's assets;
 
(iii)           A change in the composition of the Board, as a result of which
fewer than a majority of the incumbent directors are directors who either (A)
had been directors of the Company on the date 24 months prior to the date of the
event that may constitute a Change in Control (the "original directors") or (B)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the original directors who were still in office at the
time of the election or nomination; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Any transaction as a result of which any person is the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least 51% of the
total voting power represented by the Company's then outstanding voting
securities.  For purposes of this Paragraph (iv), the term "person" shall have
the same meaning as used in Sections 13(d) and 14(d) of the Exchange Act but
shall exclude (A) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Related Corporation and (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Common Stock of the
Company.
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
"Committee" shall mean a committee of the Board, as described in Article 3.
 
"Common Stock" shall mean one share of the common stock of the Company.
 
"Company" shall mean Bond Laboratories, Inc., a Nevada corporation.
 
"Consultant" shall mean any natural person who performs bona fide services for
the Company or a Related Corporation as a consultant or advisor, excluding
Employees and Outside Directors.
 
"Disability" shall mean total and permanent disability as defined in Section
22(e)(3) of the Code.
 
"Employee" shall mean any individual who is a common-law employee of the Company
or a Related Corporation.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Exercise Price," in the case of an Option, shall mean the amount for which one
share of Common Stock may be purchased upon exercise of such Option, as
specified in the applicable Option Agreement.  "Exercise Price," in the case of
a SAR, shall mean an amount, as specified in the applicable SAR Agreement, which
is subtracted from the Fair Market Value of one share of Common Stock in
determining the amount payable upon exercise of such SAR.
 
"Fair Market Value" shall mean the market price of Common Stock, determined by
the Committee in good faith on such basis as it deems appropriate.  Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal.  Such determination shall be
conclusive and binding on all persons.
 
"Incentive Stock Option" shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
"Involuntary Termination" shall mean the termination of the Participant's
Service by reason of:
 
(i)           The involuntary discharge of the Participant by the Company (or
the Related Corporation employing him or her) for reasons other than Cause; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           The voluntary resignation of the Participant following (A) a
material adverse change in his or her title, stature, authority or
responsibilities with the Company (or the Related Corporation employing him or
her), (B) a material reduction in his or her base salary or (C) receipt of
notice that his or her principal workplace will be relocated by more than 30
miles.
 
"Non-Statutory Stock Option" shall mean an Option not intended to qualify as an
Incentive Stock Option.
 
"Option" shall mean an Incentive Stock Option or a Non-Statutory Stock Option
granted under the Plan and entitling the holder to purchase Common Stock.
 
"Option Agreement" shall mean a written agreement that evidences an Option in
such form as the Committee shall approve from time to time.
 
"Optioned Stock" shall mean the Common Stock subject to an Option.
 
"Optionee" shall mean an individual, trust, or estate who holds an Option or
SAR.
 
"Outside Director" shall mean a member of the Board who is not an Employee.
 
"Participant" shall mean an individual, trust, or estate who holds an Award.
 
"Plan" shall mean this Bond Laboratories, Inc. 2010 Equity Incentive Plan, as
amended from time to time.
 
"Related Corporation" shall mean any parent or subsidiary (as defined in
Sections 424(e) and (f) of the Code) of the Company.
 
"Restricted Stock" shall mean Common Stock awarded under the Plan.
 
"Restricted Stock Agreement" shall mean the agreement between the Company and
the recipient of Restricted Stock that contains the terms, conditions, and
restrictions pertaining to such Restricted Stock.
 
"SAR Agreement" shall mean the agreement between the Company and an Optionee
that contains the terms, conditions, and restrictions pertaining to his or her
SAR.
 
"Service" shall mean the performance of services for the Company (or any Related
Corporation) by an Employee, Outside Director, or Consultant, as determined by
the Committee in its sole discretion.  Service shall not be considered
interrupted in the case of:  (i) a change of status (i.e., from Employee to
Consultant, Outside Director to Consultant, or any other combination); (ii)
transfers between locations of the Company or between the Company and any
Related Corporation; or (iii) a leave of absence approved by the Company or a
Related Corporation.  A leave of absence approved by the Company or a Related
Corporation shall include sick leave, military leave, or any other personal
leave approved by an authorized representative of the Company or a Related
Corporation.
 
"Stock Appreciation Right" or "SAR" shall mean a stock appreciation right
granted under the Plan.
 
"Stock Unit" shall mean a bookkeeping entry representing the equivalent of one
share of Common Stock, as awarded under the Plan.


"Stock Unit Agreement" shall mean the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.
 
 
 

--------------------------------------------------------------------------------

 
 
"10% Stockholder" shall mean the owner of stock (as determined under Section
424(d) of the Code) possessing more than 10% of the total combined voting power
of all classes of stock of the Company (or any Related Corporation).
 
"Termination Date" shall mean the date on which a Participant's Service
terminates, as determined by the Committee in its sole discretion.
 
ARTICLE 3
ADMINISTRATION
 
3.1                      Committee Composition.
 
The Committee shall administer the Plan.  The Committee shall consist
exclusively of two or more directors of the Company, who shall be appointed by
the Board.  In addition, the composition of the Committee shall satisfy:
 
(i)                      Such requirements as the Securities and Exchange
Commission may establish for administrators acting under plans intended to
qualify for exemption under Rule 16b-3 (or its successor) under the Exchange
Act; and
 
(ii)                      Such requirements as the Internal Revenue Service may
establish for outside directors acting under plans intended to qualify for
exemption under Section 162(m)(4)(C) of the Code.
 
3.2                      Committee Responsibilities.
 
The Committee shall: (i) select the Employees, Outside Directors, and
Consultants who are to receive Awards under the Plan; (ii) determine the type,
number, vesting requirements, and other features and conditions of such Awards;
(iii) interpret the Plan; and (iv) make all other decisions relating to the
operation of the Plan.  The Committee may adopt such rules or guidelines as it
deems appropriate to implement the Plan.
 
3.3                      Committee for Non-Officer Grants.
 
The Board may also appoint a secondary committee of the Board, which shall be
composed of one or more directors of the Company who need not satisfy the
requirements of Section 3.1.  Such secondary committee may administer the Plan
with respect to Employees and Consultants who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and Consultants and may determine all features
and conditions of such Awards.  Within the limitations of this Section, any
reference in the Plan to the Committee shall include such secondary committee.
 
3.4                      Scope of Discretion
 
On all matters for which the Plan confers the authority, right or power on the
Board, the Committee, or a secondary committee to make decisions, that body may
make those decisions in its sole and absolute discretion.  Those decisions will
be final, binding and conclusive.  In making its decisions, the Board, Committee
or secondary committee need not treat all persons eligible to receive Awards,
all Participants, or all Awards the same way.  Notwithstanding anything herein
to the contrary, and except as provided in Section 16.2, the discretion of the
Board, Committee or secondary committee is subject to the specific provisions
and specific limitations of the Plan, as well as all rights conferred on
specific Participants by Award agreements and other agreements entered into
pursuant to the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
3.5                      Unfunded Plan
 
The Plan shall be unfunded.  Although bookkeeping accounts may be established
with respect to Participants, any such accounts will be used merely as a
convenience.  The Company shall not be required to segregate any assets on
account of the Plan, the grant of Awards, or the issuance of Common Stock.  The
Company and the Committee shall not be deemed to be a trustee of stock or cash
to be awarded under the Plan.  Any obligations of the Company to any Participant
shall be based solely upon contracts entered into under the Plan.  No such
obligations shall be deemed to be secured by any pledge or other encumbrance on
any assets of the Company.  Neither the Company nor the Committee shall be
required to give any security or bond for the performance of any such
obligations.
 
ARTICLE 4
STOCK AVAILABLE FOR GRANTS
 
4.1                      Basic Limitation.
 
Common Stock issued pursuant to the Plan may be authorized but unissued stock or
treasury stock.  The aggregate number of shares of Common Stock that may be
issued under the Plan pursuant to all types of Awards shall not exceed (i)
15,000,000 plus (ii) the additional Common Stock described in Section 4.2.  The
limitations of this Section 4.1 shall be subject to adjustment pursuant to
Article 11.
 
4.2                      Additional Stock.
 
If Restricted Stock or Common Stock issued upon the exercise of Options are
forfeited, then such Common Stock shall again become available for Awards under
the Plan.  If Options, SARs, or Stock Units are forfeited or terminate for any
other reason before being exercised, then the corresponding Common Stock shall
again become available for Awards under the Plan.  If Stock Units are settled,
then only the number of Common Stock (if any) actually issued in settlement of
such Stock Units shall reduce the number available under Section 4.1 and the
balance shall again become available for Awards under the Plan.  If SARs are
exercised, then only the number of Common Stock (if any) actually issued in
settlement of such SARs shall reduce the number available under Section 4.1 and
the balance shall again become available for Awards under the
Plan.  Notwithstanding the foregoing, the aggregate number of Common Stock that
may be issued under the Plan upon the exercise of Incentive Stock Options shall
not be increased when Restricted Stock or other Common Stock are repurchased.
 
4.3                      Dividend Equivalents.
 
Any dividend equivalents paid or credited under the Plan shall not be applied
against the number of Common Stock available for Awards.
 
ARTICLE 5
ELIGIBILITY
 
The persons eligible to participate in the Plan shall be limited to Employees,
Outside Directors, and Consultants who have the potential to impact the
long-term success of the Company and/or its Related Corporations and who have
been selected by the Committee to participate in the Plan.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
OPTIONS
 
6.1                      Option Agreement.
 
Each Option shall be evidenced by an Option Agreement, in the form approved by
the Committee and may contain such provisions as the Committee deems
appropriate; provided, however, that each Option Agreement shall comply with the
terms specified below.  Each Option Agreement evidencing an Incentive Stock
Option shall, in addition, be subject to Section 6.5.


6.2                      Number of Shares.
 
Each Option Agreement shall specify the number of shares of Common Stock subject
to the Option and shall provide for the adjustment of such number in accordance
with Article 11.  Options granted to any Optionee in a single fiscal year of the
Company shall not cover more than 1,500,000 shares of Common Stock.  The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 11.
 
6.3                      Exercise Price.
 
(i)                      So long as the issuance and sale of securities under
this Plan require qualification under the California Corporate Securities Law of
1968, the Exercise Price of an Option shall be determined by the Committee but
shall not be less than 85% (or 110% in the case of a person who owns on the date
of grant of such Option, securities of the Company possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Related Corporation) of the Fair Market Value of a share of Common Stock on the
date of grant of such Option.
 
(ii)                      In the event that the issuance and sale of securities
under this Plan no longer require qualification under the California Corporate
Securities Law of 1968, (i) the Exercise Price of an Option shall be determined
by the Committee but shall not be less than 85% of the Fair Market Value of a
share of Common Stock on the date of grant of such Option, and (ii) in the case
of a Non-Statutory Stock Option, an Option Agreement may specify an Exercise
Price that varies in accordance with a predetermined formula.
 
6.4                      Exercisability and Term.
 
Each Option Agreement shall specify the date or event when all or any
installment of the Option is to become exercisable; provided, however, that so
long as the issuance and sale of securities under this Plan require
qualification under the California Corporate Securities Law of 1968, an Option
awarded to anyone other than an officer, director or Consultant of the Company
shall vest at a rate of at least 20% per year.  The Option Agreement shall also
specify the term of the Option; provided, however, that no Option shall have a
term in excess of 10 years measured from the date of grant of such Option.  An
Option Agreement may provide for accelerated exercisability in the event of the
Optionee's death, disability, or other events and may provide for expiration
prior to the end of its term in the event of the termination of the Optionee's
Service.
 
6.5                      Incentive Stock Options.
 
The terms specified below shall be applicable to all Incentive Stock Options,
and these terms shall, as to such Incentive Stock Options, supersede any
conflicting terms in Article 6.  Options which are specifically designated as
Non-Statutory Stock Options when issued under the Plan shall not be subject to
the terms of this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)                      Eligibility.  Incentive Stock Options may only be
granted to Employees.
 
(ii)                      Exercise Price.  The Exercise Price of an Incentive
Stock Option shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant of such Option, except as otherwise provided
in Subsection (d) below.


(iii)                      Dollar Limitation.  In the case of an Incentive Stock
Option, the aggregate Fair Market Value of the Optioned Stock (determined as of
the date of grant of each Incentive Stock Option) with respect to Incentive
Stock Options granted to any Employee under the Plan (or any other option plan
of the Company or any Related Corporation) that may for the first time become
exercisable as Incentive Stock Options during any one calendar year shall not
exceed the sum of $100,000.  An Incentive Stock Option is considered to be first
exercisable during a calendar year if the Incentive Stock Option will become
exercisable at any time during the year, assuming that any condition on the
Optionee's ability to exercise the Incentive Stock Option related to the
performance of services is satisfied.  If the Optionee's ability to exercise the
Incentive Stock Option in the year is subject to an acceleration provision, then
the Incentive Stock Option is considered first exercisable in the calendar year
in which the acceleration provision is triggered.  To the extent the Employee
holds two or more Incentive Stock Options which become exercisable for the first
time in the same calendar year, the foregoing limitation on the exercisability
of such Options as Incentive Stock Options shall be applied on the basis of the
order in which such Incentive Stock Options are granted.  However, because an
acceleration provision is not taken into account prior to its triggering an
Incentive Stock Option that becomes exercisable for the first time during a
calendar year by operation of such provision does not affect the application of
the $100,000 limitation with respect to any Incentive Stock Option (or portion
thereof) exercised prior to such acceleration.  Any Incentive Stock Options in
excess of such limitation shall automatically be treated as Non-Statutory Stock
Options.
 
(iv)                      10% Stockholder.  If any Employee to whom an Incentive
Stock Option is granted is a 10% Stockholder, then the Exercise Price shall not
be less than 110% of the Fair Market Value of a share of Common Stock on the
date of grant of such Option, and the Option term shall not exceed five years
measured from the date of grant of such Option.
 
(v)                      Change in Status.  In the event of an Optionee's change
of status from Employee to Consultant or to Outside Director, an Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Non-Statutory Stock Option
three months and one day following such change of status.
 
(vi)                      Approved Leave of Absence.  If an Optionee is on an
approved leave of absence, and the Optionee's reemployment upon expiration of
such leave is not guaranteed by statute or contract, including Company policies,
then on the 91st day of such leave any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Statutory Stock Option.
 
6.6                      Effect of Change in Control.
 
The Committee may determine, at the time of granting an Option or thereafter,
that such Option shall become exercisable as to all or part of the Common Stock
subject to such Option in the event that a Change in Control occurs with respect
to the Company or in the event that the Optionee is subject to an Involuntary
Termination after a Change in Control.  However, in the case of an Incentive
Stock Option, the acceleration of exercisability shall not occur without the
Optionee's written consent.  In addition, acceleration of exercisability may be
required under Section 11.3.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7                      Effect of Termination of Service.
 
So long as the issuance and sale of securities under this Plan require
qualification under the California Corporate Securities Law of 1968, Options
granted under the Plan shall be subject to the following provisions:


(i)                      Termination of Service.  Upon termination of an
Optionee's Service, other than due to death, Disability, or Cause, the Optionee
may exercise his/her Option (i) at any time on or prior to the date determined
by the Committee, which date shall be at least 30 days subsequent to the
Optionee's Termination Date (but in no event later than the expiration of the
term of such Option), and (ii) only to the extent that the Optionee was entitled
to exercise such Option on the Termination Date.  If, on the Termination Date,
the Optionee is not entitled to exercise the Optionee's entire Option, the
Optioned Stock covered by the unexercisable portion of the Option shall revert
to the Plan.  If, after termination of Service, the Optionee does not exercise
his/her Option within the time specified herein, the Option shall terminate, and
the Optioned Stock shall revert to the Plan.
 
(ii)                      Disability of Optionee.  In the event of termination
of an Optionee's Service due to his/her Disability, the Optionee may exercise
his/her Option (i) at any time on or prior to the date determined by the
Committee, which date shall be at least six months subsequent to the Termination
Date (but in no event later than the expiration date of the term of his/her
Option), and (ii) only to the extent that the Optionee was entitled to exercise
such Option on the Termination Date.  To the extent the Optionee is not entitled
to exercise the Option on the Termination Date, or if the Optionee does not
exercise the Option to the extent so entitled within the time specified herein,
the Option shall terminate, and the Optioned Stock shall revert to the Plan.
 
(iii)                      Death of Optionee.  In the event that an Optionee
dies while in Service, the Optionee's Option may be exercised by the Optionee's
estate or by a person who has acquired the right to exercise the Option by
bequest or inheritance (i) at any time on or prior to the date determined by the
Committee, which date shall be at least six months subsequent to the date of
death (but in no event later than the expiration date of the term of his/her
Option), and (ii) only to the extent that the Optionee was entitled to exercise
the Option at the date of death.  If, at the time of death, the Optionee was not
entitled to exercise his/her entire Option, the Optioned Stock covered by the
unexercisable portion of the Option shall immediately revert to the Plan.  If,
after death, the Optionee's estate or a person who acquires the right to
exercise the Option by bequest or inheritance does not exercise the Option
within the time specified herein, the Option shall terminate, and the Optioned
Stock shall revert to the Plan.
 
6.8                      Nonassignability of Options
 
Except as determined by the Committee, no Option shall be assignable or
otherwise transferable by the Participant except by will or by the laws of
descent and distribution.  No rights under an Incentive Stock Option may be
transferred by the Participant, other than to a trust where under Section 671 of
the Code and other applicable law the Participant is considered the sole
beneficial owner of the option while it is held in trust, or by will or the laws
of descent and distribution.
 
6.9                      Modification or Assumption of Options.
 
Within the limitations of the Plan, the Committee may modify, extend or assume
outstanding options or may accept the cancellation of outstanding options
(whether granted by the Company or by another issuer) in return for the grant of
new options for the same or a different number of shares and at the same or a
different exercise price.  The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair his or her
rights or obligations under such Option.
 
 
 

--------------------------------------------------------------------------------

 
 
6.10                      Buyout Provisions.
 
The Committee may at any time (i) offer to buy out for a payment in cash or cash
equivalents an Option previously granted or (ii) authorize an Optionee to elect
to cash out an Option previously granted, in either case at such time and based
upon such terms and conditions as the Committee shall establish.


ARTICLE 7
PAYMENT FOR OPTION STOCK
 
7.1                      General Rule.
 
The entire Exercise Price of Common Stock issued upon exercise of Options shall
be payable in cash or cash equivalents at the time when such Common Stock are
purchased, except as follows:
 
(i)                      In the case of an Incentive Stock Option granted under
the Plan, payment shall be made only pursuant to the express provisions of the
applicable Option Agreement.  The Option Agreement may specify that payment may
be made in any form(s) described in this Article.
 
(ii)                      In the case of a Non-Statutory Stock Option, the
Committee may at any time accept payment in any form(s) described in this
Article.
 
7.2                      Surrender of Stock.
 
To the extent that this Section is applicable, all or any part of the Exercise
Price may be paid by surrendering, or attesting to the ownership of, Common
Stock that are already owned by the Optionee.  Such Common Stock shall be valued
at their Fair Market Value on the date when the new Common Stock are purchased
under the Plan.  The Optionee shall not surrender, or attest to the ownership
of, Common Stock in payment of the Exercise Price if such action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to the Option for financial reporting purposes.
 
7.3                      Exercise/Sale.
 
To the extent that this Section is applicable, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Stock being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company; provided, that
such payment would not cause the Company to violate Section 402 of the
Sarbanes-Oxley Act of 2002, as determined by the Committee in its sole
discretion.

 
 

--------------------------------------------------------------------------------

 
7.4                      Exercise/Pledge.
 
To the extent that this Section is applicable, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to pledge all or part of the Common
Stock being purchased under the Plan to a securities broker or lender approved
by the Company, as security for a loan, and to deliver all or part of the loan
proceeds to the Company; provided, that such payment would not cause the Company
to violate Section 402 of the Sarbanes-Oxley Act of 2002, as determined by the
Committee in its sole discretion.
 
7.5                      Promissory Note.
 
To the extent that this Section is applicable, and consistent with applicable
laws, regulations and rules, all or any part of the Exercise Price and any
withholding taxes may be paid by delivering (on a form prescribed by the
Company) a full-recourse promissory note.  However, the par value of the Common
Stock being purchased under the Plan, if newly issued, shall be paid in cash or
cash equivalents.
 
7.6                      Other Forms of Payment.
 
To the extent that this Section is applicable, all or any part of the Exercise
Price and any withholding taxes may be paid in any other form that is consistent
with applicable laws, regulations, and rules.
 
ARTICLE 8
STOCK APPRECIATION RIGHTS
 
8.1                      SAR Agreement.
 
Each grant of a SAR under the Plan shall be evidenced by a SAR Agreement between
the Optionee and the Company.  Such SAR shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan.  The provisions of the various SAR Agreements entered into under the
Plan need not be identical.
 
8.2                      Number of Shares.
 
Each SAR Agreement shall specify the number of Common Stock to which the SAR
pertains and shall provide for the adjustment of such number in accordance with
Article 11.  SARs granted to any Optionee in a single fiscal year of the Company
shall in no event pertain to more than 1,500,000 shares of Common Stock.  The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 11.
 
8.3                      Exercise Price.
 
Each SAR Agreement shall specify the Exercise Price.  A SAR Agreement may
specify an Exercise Price that varies in accordance with a predetermined formula
while the SAR is outstanding.
 
8.4                      Exercisability and Term.
 
Each SAR Agreement shall specify the date when all or any installment of the SAR
is to become exercisable.  The SAR Agreement shall also specify the term of the
SAR.  The grant or vesting of the SAR may be made contingent on the achievement
of performance conditions.  A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee's death, disability, or other events
and may provide for expiration prior to the end of its term in the event of the
termination of the Optionee's Service.  SARs may be awarded in combination with
Options, and such an Award may provide that the SARs will not be exercisable
unless the related Options are forfeited.  A SAR granted under the Plan may
provide that it will be exercisable only in the event of a Change in Control.
 
8.5                      Effect of Change in Control.
 
The Committee may determine, at the time of granting a SAR or thereafter, that
such SAR shall become fully exercisable as to all Common Stock subject to such
SAR in the event that the Company is subject to a Change in Control or in the
event that the Optionee is subject to an Involuntary Termination after a Change
in Control.  In addition, acceleration of exercisability may be required under
Section 11.3.
 
 

--------------------------------------------------------------------------------

 
 
8.6                      Exercise of SARs.
 
Upon exercise of a SAR, the Optionee (or any person having the right to exercise
the SAR after his or her death) shall receive from the Company (i) Common Stock,
(ii) cash or (iii) a combination of Common Stock and cash, as the Committee
shall determine.  The amount of cash and/or the Fair Market Value of Common
Stock received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Common
Stock subject to the SARs exceeds the Exercise Price.  If, on the date when a
SAR expires, the Exercise Price under such SAR is less than the Fair Market
Value on such date but any portion of such SAR has not been exercised or
surrendered, then such SAR shall automatically be deemed to be exercised as of
such date with respect to such portion.
  
8.7                      Nonassignability of SARs
 
Except as determined by the Committee, no SAR shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.
 
8.8                      Modification or Assumption of SARs.
 
Within the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs or may accept the cancellation of outstanding SARs (whether
granted by the Company or by another issuer) in return for the grant of new SARs
for the same or a different number of shares and at the same or a different
exercise price.  The foregoing notwithstanding, no modification of a SAR shall,
without the consent of the Optionee, alter or impair his or her rights or
obligations under such SAR.
 
ARTICLE 9
RESTRICTED STOCK
 
9.1                      Restricted Stock Agreement.
 
Each grant of Restricted Stock under the Plan shall be evidenced by a Restricted
Stock Agreement between the recipient and the Company.  Such Restricted Stock
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various Restricted Stock Agreements entered into under the Plan need not be
identical.
 
9.2                      Purchase Price.
 
So long as the issuance and sale of securities under this Plan require
qualification under the California Corporate Securities Law of 1968, the
purchase price for a Restricted Stock Award shall be (i) determined by the
Committee, but shall not be less than 85% (or 100% in the case of a person who
owns on the date of grant of such Restricted Stock Award, securities of the
Company possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any Related Corporation) of the Fair Market
Value of a share of Common Stock on the date of grant of such Restricted Stock
Award; and (ii) payable only in cash, cash equivalents, or full-recourse
promissory notes.
 
9.3                      Payment for Awards.
 
Subject to Section 9.2 and the following sentence, Restricted Stock may be sold
or awarded under the Plan for such consideration as the Committee may determine,
including (without limitation) cash, cash equivalents, full-recourse promissory
notes, past services and future services.  To the extent that an Award consists
of newly issued Restricted Stock, the consideration shall consist exclusively of
cash, cash equivalents or past services rendered to the Company (or a Related
Corporation) or, for the amount in excess of the par value of such newly issued
Restricted Stock, full-recourse promissory notes, as the Committee may
determine.
 
 

--------------------------------------------------------------------------------

 
 
9.4                      Vesting Conditions.
 
Each Award of Restricted Stock may or may not be subject to vesting.  Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Restricted Stock Agreement.  The Committee may include among
such conditions the requirement that the performance of the Company or a
business unit of the Company for a specified period of one or more years equal
or exceed a target determined in advance by the Committee.  Such target shall be
based on one or more of the criteria set forth in Appendix A.  The Committee
shall identify such target not later than the 90th day of such period.  In no
event shall the number of Restricted Stock which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year of the Company exceed 1,500,000, subject to adjustment in
accordance with Article 11.  A Restricted Stock Agreement may provide for
accelerated vesting in the event of the Participant's death, disability or
retirement or other events.  The Committee may determine, at the time of
granting Restricted Stock or thereafter, that all or part of such Restricted
Stock shall become vested in the event that a Change in Control occurs with
respect to the Company or in the event that the Participant is subject to an
Involuntary Termination after a Change in Control.
 
9.5                      Voting and Dividend Rights.
 
The holders of Restricted Stock awarded under the Plan shall have the same
voting, dividend and other rights as the Company's other stockholders.  A
Restricted Stock Agreement, however, may require that the holders of Restricted
Stock invest any cash dividends received in additional Restricted Stock.  Such
additional Restricted Stock shall be subject to the same conditions and
restrictions as the Award with respect to which the dividends were paid.
 
9.6                      Nonassignability of Restricted Stock
 
Except as determined by the Committee, no Restricted Stock shall be assignable
or otherwise transferable by the Participant except by will or by the laws of
descent and distribution until such time as the Restricted Stock has vested.
 
ARTICLE 10
STOCK UNITS
 
10.1                      Stock Unit Agreement.
 
Each grant of Stock Units under the Plan shall be evidenced by a Stock Unit
Agreement between the recipient and the Company.  Such Stock Units shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan.  The provisions of the various
Stock Unit Agreements entered into under the Plan need not be identical.  Stock
Units may be granted in consideration of a reduction in the recipient's other
compensation.
 
10.2                      Payment for Awards.
 
            To the extent that an Award is granted in the form of Stock Units,
no cash consideration shall be required of the Award recipients.
  
 
 

--------------------------------------------------------------------------------

 
10.3                      Vesting Conditions.
 
            Each Award of Stock Units may or may not be subject to
vesting.  Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement.  The Committee may include
among such conditions the requirement that the performance of the Company or a
business unit of the Company for a specified period of one or more years equal
or exceed a target determined in advance by the Committee.  Such target shall be
based on one or more of the criteria set forth in Appendix A.  The Committee
shall determine such target not later than the 90th day of such period.  In no
event shall the number of Stock Units which are subject to performance-based
vesting conditions and which are granted to any Participant in a single fiscal
year of the Company exceed 1,500,000, subject to adjustment in accordance with
Article 11.  A Stock Unit Agreement may provide for accelerated vesting in the
event of the Participant's death, disability or retirement or other events.  The
Committee may determine, at the time of granting Stock Units or thereafter, that
all or part of such Stock Units shall become vested in the event that the
Company is subject to a Change in Control or in the event that the Participant
is subject to an Involuntary Termination after a Change in Control.  In
addition, acceleration of vesting may be required under Section 11.3.
 
10.4                      Voting and Dividend Rights.
 
The holders of Stock Units shall have no voting rights.  Prior to settlement or
forfeiture, any Stock Unit awarded under the Plan may, at the Committee's
discretion, carry with it a right to dividend equivalents.  Such right entitles
the holder to be credited with an amount equal to all cash dividends paid on one
Common Stock while the Stock Unit is outstanding.  Dividend equivalents may be
converted into additional Stock Units.  Settlement of dividend equivalents may
be made in the form of cash, in the form of Common Stock, or in a combination of
both, as determined by the Committee.  Prior to distribution, any dividend
equivalents that are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.
 
10.5                      Form and Time of Settlement of Stock Units.
 
Settlement of vested Stock Units may be made in the form of (i) cash, (ii)
Common Stock or (iii) any combination of both, as determined by the
Committee.  The actual number of Stock Units eligible for settlement may be
larger or smaller than the number included in the original Award, based on
predetermined performance factors.  Methods of converting Stock Units into cash
may include (without limitation) a method based on the average Fair Market Value
of Common Stock over a series of trading days.  Vested Stock Units may be
settled in a lump sum or in installments.  The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date.  The amount
of a deferred distribution may be increased by an interest factor or by dividend
equivalents.  Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Article 11.
 
10.6                      Death of Recipient.
 
Any Stock Units Award that becomes payable after the recipient's death shall be
distributed to the recipient's beneficiary or beneficiaries.  Each recipient of
a Stock Units Award under the Plan shall designate one or more beneficiaries for
this purpose by filing the prescribed form with the Company.  A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Award recipient's death.  If no beneficiary was designated or if
no designated beneficiary survives the Award recipient, then any Stock Units
Award that becomes payable after the recipient's death shall be distributed to
the recipient's estate.
 
10.7                      Creditors' Rights.
 
A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Stock Unit Agreement.
 
 

--------------------------------------------------------------------------------

 
 
10.8                      Nonassignability of Stock Units
 
Except as determined by the Committee, no Stock Unit Award shall be assignable
or otherwise transferable by the Participant except by will or by the laws of
descent and distribution.
 
ARTICLE 11
PROTECTION AGAINST DILUTION
 
11.1                      Adjustments.
 
In the event of a subdivision of the outstanding Common Stock, a declaration of
a dividend payable in Common Stock, or a combination or consolidation of the
outstanding Common Stock (by reclassification or otherwise) into a lesser number
of Common Stock, corresponding adjustments shall automatically be made in each
of the following:
 
(i)                      The number of Options, Restricted Stock, SARs, and
Stock Units available for future Awards under Article 4;
 
(ii)                      The limitations set forth in Sections 6.2, 8.2, 9.3,
and 10.3;
 
(iii)                      The number of Common Stock covered by each
outstanding Option and SAR;
 
(iv)                      The Exercise Price under each outstanding Option and
SAR; or
 
(v)                      The number of Stock Units included in any prior Award
that has not yet been settled.
 
In the event of a declaration of an extraordinary dividend payable in a form
other than Common Stock in an amount that has a material effect on the price of
Common Stock, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing.  Except as provided in this Article
11, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class.


11.2                      Dissolution or Liquidation.
 
To the extent not previously exercised or settled, Options, SARs and Stock Units
shall terminate immediately prior to the dissolution or liquidation of the
Company.
  
11.3                      Reorganizations.
 
In the event that the Company is a party to a merger or other reorganization,
outstanding Awards shall be subject to the agreement of merger or
reorganization.  Such agreement shall provide for (i) the continuation of the
outstanding Awards by the Company, if the Company is a surviving corporation,
(ii) the assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary, (iii) the substitution by the surviving corporation or
its parent or subsidiary of its own awards for the outstanding Awards, (iv) full
exercisability or vesting and accelerated expiration of the outstanding Awards
or (v) settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 12
DEFERRAL OF AWARDS
 
The Committee (in its sole discretion) may permit or require a Participant to:
 
(i)                      Have cash that otherwise would be paid to such
Participant as a result of the exercise of a SAR or the settlement of Stock
Units credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Company's books;
 
(ii)                      Have Common Stock that otherwise would be delivered to
such Participant as a result of the exercise of an Option or SAR converted into
an equal number of Stock Units; or
 
(iii)                      Have Common Stock that otherwise would be delivered
to such Participant as a result of the exercise of an Option or SAR or the
settlement of Stock Units converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company's books.  Such amounts shall be determined by reference to
the Fair Market Value of such Common Stock as of the date when they otherwise
would have been delivered to such Participant.
 
A deferred compensation account established under this Article may be credited
with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company.  Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company.  If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 12.
 
ARTICLE 13
PAYMENT OF DIRECTOR'S FEES IN SECURITIES
 
13.1                      Effective Date.
 
             No provision of this Article shall be effective unless and until
the Board has determined to implement such provision.
 
13.2                      Elections to Receive Non-Statutory Stock Options,
Restricted Stock or Stock Units.
 
An Outside Director may elect to receive his or her annual retainer payments
and/or meeting fees from the Company in the form of cash, Non-Statutory Stock
Options, Restricted Stock or Stock Units, or a combination thereof, as
determined by the Board.  Such Non-Statutory Stock Options, Restricted Stock and
Stock Units shall be issued under the Plan.  An election under this Article
shall be filed with the Company on the prescribed form.


13.3                      Number and Terms of Non-Statutory Stock Options,
Restricted Stock or Stock Units.
 
The number of Non-Statutory Stock Options, Restricted Stock or Stock Units to be
granted to Outside Directors in lieu of annual retainers and meeting fees that
would otherwise be paid in cash shall be calculated in a manner determined by
the Board.  The Board shall also determine the terms of such Non-Statutory Stock
Options, Restricted Stock or Stock Units.
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 14
LIMITATION ON RIGHTS
 
14.1                      Retention Rights.
 
Neither the Plan nor any Award granted under the Plan shall be deemed to give
any individual a right to remain an Employee, Outside Director, or
Consultant.  The Company and its Related Corporations reserve the right to
terminate the Service of any Employee, Outside Director, or Consultant at any
time, with or without Cause, subject to applicable laws, the Company's
certificate of incorporation and by-laws and a written employment agreement (if
any).
 
14.2                      Stockholders' Rights.
 
A Participant shall have no dividend rights, voting rights, or other rights as a
stockholder with respect to any Common Stock covered by his or her Award prior
to the time when a stock certificate for such Common Stock is issued or, if
applicable, the time when he or she becomes entitled to receive such Common
Stock by filing any required notice of exercise and paying any required Exercise
Price.  No adjustment shall be made for cash dividends or other rights for which
the record date is prior to such time, except as expressly provided in the Plan.
 
14.3                      Regulatory Requirements.
 
Any other provision of the Plan notwithstanding, the obligation of the Company
to issue Common Stock under the Plan shall be subject to all applicable laws,
rules and regulations and such approval by any regulatory body as may be
required.  The Company reserves the right to restrict, in whole or in part, the
delivery of Common Stock pursuant to any Award prior to the satisfaction of all
legal requirements relating to the issuance of such Common Stock, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.
 
ARTICLE 15
WITHHOLDING TAXES
 
15.1                      General.
 
To the extent required by applicable federal, state, local, or foreign law, a
Participant or his or her successor shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan.  The Company shall not be required to issue any Common
Stock or make any cash payment under the Plan until such obligations are
satisfied.
 
15.2                      Stock Withholding.
 
To the extent that applicable law subjects a Participant to tax withholding
obligations, the Committee may permit such Participant to satisfy all or part of
such obligations by having the Company withhold all or a portion of any Common
Stock that otherwise would be issued to him or her or by surrendering all or a
portion of any Common Stock that he or she previously acquired.  Such Common
Stock shall be valued at their Fair Market Value on the date when they are
withheld or surrendered.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 16
FUTURE OF THE PLAN
 
16.1                      Term of the Plan.
 
The Plan shall become effective as of the earliest date on which the Plan has
been adopted by the Board and approved by the Company's stockholders.  Unless
sooner terminated by the Board, the Plan shall continue until the day prior to
the tenth anniversary of the date on which the Board adopted the Plan or the
date on which the stockholders of the Company approved the Plan, whichever is
earlier.  When the Plan terminates, no Awards shall be granted under the Plan
thereafter.  The termination of the Plan shall not affect any shares of Common
Stock previously issued or any Awards previously granted under the Plan.
 
16.2                      Amendment or Termination.
 
The Board may, at any time and for any reason, amend or terminate the Plan.  An
amendment of the Plan shall be subject to the approval of the Company's
stockholders only to the extent required by applicable laws, regulations or
rules.
 
ARTICLE 17
ADDITIONAL PROVISIONS
 
17.1                      Financial Statements.
 
The Company's annual financial statements are included in the Company's Annual
Reports on Form 10-K, copies of which are publicly available, at no cost, at the
Securities and Exchange Commission's website located at
http://www.sec.gov.  Upon request by any Participant, the Company shall provide
such Participant with a copy of the Company's most recent Annual Report on Form
10-K, as filed with the Securities and Exchange Commission.
 
17.2                      Governing Law.
 
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Nevada (except their choice-of-law provisions).